OPINION — AG — THE PER DIEM OF EXPENSES ALLOWED MEMBERS OF THE LEGISLATIVE COUNCIL BY SENATE BILL NO. 80, TO REIMBURSE SUCH MEMBERS FOR THEIR EXPENSES IN ATTENDING SESSIONS OF THE COUNCIL OR COMMITTEE THEREOF OF WHICH THEY ARE MEMBERS, WHEN SUCH MEETINGS ARE HELD OUTSIDE THEIR RESPECTIVE LEGISLATIVE DISTRICTS DURING THE INTERIM, IS NOT PROHIBITED BY ARTICLE V, SECTION 21 OF THE OKLAHOMA CONSTITUTION. THE LEGISLATURE IS NECESSARILY AUTHORIZED TO MAKE PROVISION FOR ITS NECESSARY LEGISLATIVE EXPENSES, AND IS FURTHER AUTHORIZED TO DETERMINE, "UNDER THE PREVAILING CONDITIONS OF LIFE", THE AMOUNT NECESSARY THEREFOR. SUCH EXPENSES ARE NOT INCURRED DURING ANY SESSION OF THE LEGISLATURE, AND DO NOT CONSTITUTE "OTHER COMPENSATION" WITHIN THE MEANING OF SAID CONSTITUTIONAL PROVISIONS. CITE:  74 O.S. 1961 451-463 [74-451] — [74-463], 74 O.S. 1971 461.1 [74-461.1], 74 O.S. 1961M 456 [74-456], 74 O.S. 1961 461.1 [74-461.1] (HARVEY CODY)